Title: From John Adams to the Marquis of Carmarthen, 6 February 1786
From: Adams, John
To: Carmarthen, the Marquis of


     
      Copy.
      My Lord
      Grosvenor Square February 6 1786
     
     I have the Honour of transmitting to your Lordship a Copy of a Letter of the twenty first of December last, from His Majestys Consul General in the United States to their Secretary of State for the Department of foreign Affairs, which has been laid before Congress, who have been pleased to direct me to communicate it, to his Majesty, with this Information, that the Complaint Stated in it, being in

general Terms, and unsupported by any particular Facts or Evidence, they do not think it necessary or proper, to take any measures in consequence of it: and with this Assurance, that as it is their Determination the Treaty of Peace Shall be punctually observed by their Citizens, and that his Majesty’s Subjects Shall enjoy, in the United States, all the Rights which friendly and civilized Nations claim from each other, So they will always be ready to hear every Complaint, which may appear to be well founded, and to redress Such of them, as on Investigation Shall prove to be So. Let me request your Lordship to lay this Communication before His Majesty.
     Your Lordship will permit me to avail myself of this opportunity of remarking, that the Office of Consul General does not extend to Matters of this kind; neither the Rights of Commerce, nor of Navigation being in question; and therefore that it was Delicacy towards his Majesty, rather than a Sense of the Propriety of Such an Application from a Consul General, which induced Congress to treat it, with this Mark of Attention.
     As the United States my Lord have a Minister Plenipotentiary, residing at this Court, in Consequence of a Proposition to that Purpose, made by his Britannic Majestys Ministers, through His Grace the Duke of Dorsett his Ambassador at Paris, Your Lordship will permit me, to propose to the Consideration of his Majestys Ministers the Expediency, as well as Propriety of Sending a Minister Plenipotentiary, from his Majesty to the United States of America. I am authorized My Lord to give Assurances that Congress expect Such a Minister, and are ready to receive and treat him in a manner, consistent with the Respect due to his Sovereign
     With great Respect I have the Honour / to be, my Lord, your Lordships / most obedient and most / humble servant
     
      John Adams
     
    